                                                                                                                     Case 2:18-cv-03924-GMS Document 1 Filed 11/07/18 Page 1 of 11



                                                                                                              1   Michael Zoldan; AZ Bar No. 028128
                                                                                                                  Jason Barrat; AZ Bar No. 029086
                                                                                                              2
                                                                                                                  Jessica Miller; AZ Bar No. 031005
                                                                                                              3   ZOLDAN LAW GROUP, PLLC
                                                                                                                  14500 N. Northsight Blvd., Suite 133
                                                                                                              4   Scottsdale, AZ 85260
                                                                                                              5   Tel & Fax: 480.442.3410
                                                                                                                  mzoldan@zoldangroup.com
                                                                                                              6   jbarrat@zoldangroup.com
                                                                                                                  jmiller@zoldangroup.com
                                                                                                              7
                                                                                                              8   Attorneys for Plaintiff
                                                                                                              9
                                                                                                             10                             UNITED STATES DISTRICT COURT

                                                                                                             11                                  DISTRICT OF ARIZONA
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0
                               Tel & Fax : 4 8 0 .4 4 2.34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  Ronald Worthley, an Arizona resident;                         Case No.
                                                                                                             13
                                                                                                                                       Plaintiffs,
                                                                                                             14
                                                                                                                         v.
                                                                                                             15
                                                                                                                                                                      VERIFIED COMPLAINT
                                                                                                                  Global Resourcing LLC, an Arizona
                                                                                                             16
                                                                                                                  company; and Christopher Rouen, an
                                                                                                             17   Arizona resident;                                     (Jury Trial Requested)
                                                                                                                                    Defendants.
                                                                                                             18
                                                                                                             19
                                                                                                             20          Plaintiff Ronald Worthley, for his Verified Complaint against Defendants, hereby

                                                                                                             21   allege as follows:
                                                                                                             22                                      NATURE OF THE CASE
                                                                                                             23
                                                                                                                         1.     Plaintiff brings this action against Defendants for their unlawful failure to
                                                                                                             24
                                                                                                                  pay overtime and minimum wage in violation of the Fair Labor Standards Act, 29 U.S.C.
                                                                                                             25
                                                                                                             26   §§ 201-219 (hereinafter “FLSA”); A.R.S. §§ 23-362 - 23-364 (“Arizona Minimum Wage
                                                                                                             27   Statute”); and failure to make timely payment of wages under the Arizona Wage Statute,
                                                                                                             28
                                                                                                                  A.R.S. §§ 23-351, 23-353, and 23-355 (“Arizona Wage Statute”).
                                                                                                                    Case 2:18-cv-03924-GMS Document 1 Filed 11/07/18 Page 2 of 11



                                                                                                              1           2.    This action is brought to recover unpaid overtime wage compensation,
                                                                                                              2
                                                                                                                  liquidated damages, and statutory penalties resulting from Defendants’ violations of the
                                                                                                              3
                                                                                                                  FLSA.
                                                                                                              4
                                                                                                              5           3.    This action is also brought to recover minimum wage compensation,

                                                                                                              6   liquidated damages, and statutory penalties resulting from Defendants’ violations of the
                                                                                                              7
                                                                                                                  FLSA and Arizona Minimum Wage Statute.
                                                                                                              8
                                                                                                                          4.    This action is also brought to recover unpaid wages, treble damages, and
                                                                                                              9
                                                                                                             10   statutory penalties resulting from Defendants’ violations of the Arizona Wage Statute.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11                                JURISDICTION AND VENUE
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                          5.    This Court has jurisdiction over the subject matter and the parties hereto
                                                                                                             13
                                                                                                                  pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.
                                                                                                             14
                                                                                                             15           6.    Plaintiff’s state law claims are sufficiently related to their federal claims that

                                                                                                             16   it forms the same case or controversy. This Court therefore has supplemental jurisdiction
                                                                                                             17
                                                                                                                  over Plaintiff’s claims under the Arizona Minimum Wage Statute and the Arizona Wage
                                                                                                             18
                                                                                                                  Statute pursuant to 28 U.S.C. § 1367.
                                                                                                             19
                                                                                                             20           7.    Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) because

                                                                                                             21   all or a substantial part of the acts or omissions giving rise to the claims occurred in the
                                                                                                             22
                                                                                                                  state of Arizona. Plaintiff was employed by Defendants in this District.
                                                                                                             23
                                                                                                                                                           PARTIES
                                                                                                             24
                                                                                                             25           8.    At all relevant times to the matters alleged herein, Plaintiff resided in the

                                                                                                             26   District of Arizona.
                                                                                                             27           9.    At all material times, Plaintiff was a full-time, non-exempt employee of
                                                                                                             28
                                                                                                                  Defendants from on or around September 4, 2018 until current.
                                                                                                                    Case 2:18-cv-03924-GMS Document 1 Filed 11/07/18 Page 3 of 11



                                                                                                              1           10.   At all relevant times, Plaintiff was an employee of Defendants as defined in
                                                                                                              2
                                                                                                                  29 U.S.C. § 203(e)(1).
                                                                                                              3
                                                                                                                          11.   At all relevant times, Plaintiff was an employee of Defendants defined under
                                                                                                              4
                                                                                                              5   the Arizona Minimum Wage Statute and Arizona Wage Statute.

                                                                                                              6           12.   Defendant Global Resourcing, LLC is an Arizona company, authorized to do
                                                                                                              7
                                                                                                                  business in Arizona, and was Plaintiff’s employer as defined by 29 U.S.C. § 203(d), the
                                                                                                              8
                                                                                                                  Arizona Minimum Wage Statute, and Arizona Wage Statute.
                                                                                                              9
                                                                                                             10           13.   Defendant Christopher Rouen is an Arizona resident. He has directly caused
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   events to take place giving rise to this action. Christopher Rouen is the owner of Global
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  Resourcing, LLC.
                                                                                                             13
                                                                                                                          14.   Under the FLSA, Defendant Christopher Rouen is an employer. The FLSA
                                                                                                             14
                                                                                                             15   defines “employer” as any individual who acts directly or indirectly in the interest of an

                                                                                                             16   employer in relation to an employee. Defendant Christopher Rouen is the owner of Global
                                                                                                             17
                                                                                                                  Resourcing, LLC.     Defendant Christopher Rouen had the authority to hire and fire
                                                                                                             18
                                                                                                                  employees, supervised and controlled Plaintiff’s work schedules or the conditions of his
                                                                                                             19
                                                                                                             20   employment, determined the rate and method of Plaintiff’s payment of wages, and

                                                                                                             21   maintained employment records in connection with Plaintiff’s employment. As a person
                                                                                                             22
                                                                                                                  who acted in the interest of Global Resourcing, LLC in relation to the company’s
                                                                                                             23
                                                                                                                  employees, Christopher Rouen is subject to individual and personal liability under the
                                                                                                             24
                                                                                                             25   FLSA.

                                                                                                             26           15.   Plaintiff is further informed, believes, and thereon alleges that each of the
                                                                                                             27   Defendants herein gave consent to, ratified, and authorized the acts of all other Defendants,
                                                                                                             28
                                                                                                                  as alleged herein.
                                                                                                                    Case 2:18-cv-03924-GMS Document 1 Filed 11/07/18 Page 4 of 11



                                                                                                              1          16.    Defendants, and each of them, are sued in both their individual and corporate
                                                                                                              2
                                                                                                                  capacities.
                                                                                                              3
                                                                                                                         17.    Defendants are jointly and severally liable for the injuries and damages
                                                                                                              4
                                                                                                              5   sustained by Plaintiff.

                                                                                                              6          18.    At all relevant times, Defendants have been engaged in interstate commerce
                                                                                                              7
                                                                                                                  and / or have been an enterprise whose gross annual volume of sales made or business done
                                                                                                              8
                                                                                                                  is greater than $500,000.
                                                                                                              9
                                                                                                             10                                FACTUAL ALLEGATIONS
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          19.    Defendants are a marketing research company.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                         20.    On or around September 4, 2018, Plaintiff began employment with
                                                                                                             13
                                                                                                                  Defendants.
                                                                                                             14
                                                                                                             15          21.    At all relevant times, Plaintiff was a non-exempt employee.

                                                                                                             16          22.    Plaintiff was not compensated his FLSA or Arizona minimum wages.
                                                                                                             17
                                                                                                                         23.    Plaintiff routinely worked in excess of 40 hours per week, and was not
                                                                                                             18
                                                                                                                  provided with the required one and one-half times pay premium as required by the FLSA
                                                                                                             19
                                                                                                             20   for his overtime hours.

                                                                                                             21          24.    For example, during the week of October 16, 2018, Plaintiff worked 60 hours
                                                                                                             22
                                                                                                                  and was only compensated $200.00, which is below the Arizona’s and the FLSA’s
                                                                                                             23
                                                                                                                  minimum wage requirements. Plaintiff also did not receive overtime for all hours worked
                                                                                                             24
                                                                                                             25   in excess of 40 this workweek.

                                                                                                             26          25.    As a result of only receiving $200.00 per hour for all hours worked in a given
                                                                                                             27   workweek, an FLSA and Arizona minimum wage violation has occurred.
                                                                                                             28
                                                                                                                         26.    Plaintiff earned less than $455 per workweek, which is less than the salary-
                                                                                                                    Case 2:18-cv-03924-GMS Document 1 Filed 11/07/18 Page 5 of 11



                                                                                                              1   basis for exempt employees.       Therefore, Plaintiff, regardless of his job duties and
                                                                                                              2
                                                                                                                  responsibilities, was a non-exempt employee pursuant to the FLSA.
                                                                                                              3
                                                                                                                         27.    At all relevant times during Plaintiff’s employment, Defendants failed to
                                                                                                              4
                                                                                                              5   properly compensate Plaintiff Federal and Arizona minimum wage.

                                                                                                              6          28.    At all relevant times during Plaintiff’s employment, Defendants failed to
                                                                                                              7
                                                                                                                  properly compensate Plaintiff for all his overtime hours.
                                                                                                              8
                                                                                                                         29.    Defendants were aware that Plaintiff’s working hours routinely exceeded 40
                                                                                                              9
                                                                                                             10   hours, and required him to work overtime as a condition of his employment.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          30.    Defendants wrongfully withheld wages from Plaintiffs by failing to pay all
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  wages due for minimum wage and overtime hours Plaintiff worked.
                                                                                                             13
                                                                                                                         31.    Defendants refused and/or failed to properly disclose or apprise Plaintiff of
                                                                                                             14
                                                                                                             15   his rights under the FLSA.

                                                                                                             16          32.    Defendants’ failure and/or refusal to compensate Plaintiff at the rates and
                                                                                                             17
                                                                                                                  amounts required by the FLSA, Arizona Minimum Wage Statute, and the Arizona Wage
                                                                                                             18
                                                                                                                  Statute were willful.
                                                                                                             19
                                                                                                             20                                 COUNT I
                                                                                                                           (FAILURE TO PAY MINIMUM WAGE – FLSA – 29 U.S.C. § 206)
                                                                                                             21
                                                                                                                         33.    Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                                             22
                                                                                                             23   set forth herein.

                                                                                                             24          34.    At all relevant times, Plaintiff was employed by Defendants within the
                                                                                                             25
                                                                                                                  meaning of the FLSA.
                                                                                                             26
                                                                                                                         35.    Plaintiff is an employee entitled to the statutorily mandated minimum wage.
                                                                                                             27
                                                                                                             28          36.    Defendants have intentionally failed and/or refused to pay Plaintiff minimum

                                                                                                                  wage according to the provisions of the FLSA.
                                                                                                                    Case 2:18-cv-03924-GMS Document 1 Filed 11/07/18 Page 6 of 11



                                                                                                              1          37.    As a direct result of Defendants’ violations of the FLSA, Plaintiff has
                                                                                                              2
                                                                                                                  suffered damages by not receiving proper compensation in accordance with 29 U.S.C.§
                                                                                                              3
                                                                                                                  206.
                                                                                                              4
                                                                                                              5          38.    In addition to the amount of unpaid minimum wage owed to Plaintiff, he is

                                                                                                              6   entitled to recover an additional equal amount as liquidated damages pursuant to 29 U.S.C.
                                                                                                              7
                                                                                                                  § 216(b).
                                                                                                              8
                                                                                                                         39.    Defendants’ actions in failing to properly compensate Plaintiff, in violation
                                                                                                              9
                                                                                                             10   of the FLSA, were willful. Defendants knew Plaintiff was not being compensated properly
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   for time worked and failed to pay proper minimum wages. Defendants knew their failure
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  to pay minimum wage was a violation of the FLSA.
                                                                                                             13
                                                                                                                         40.    Defendants have not made a good faith effort to comply with the FLSA.
                                                                                                             14
                                                                                                             15          41.    Plaintiff is also entitled to an award of attorneys’ fees and other statutory

                                                                                                             16   damages pursuant to 29 U.S.C. § 216(b).
                                                                                                             17
                                                                                                                                               COUNT II
                                                                                                             18           (FAILURE TO PAY OVERTIME WAGES – FLSA – 29 U.S.C. § 207)

                                                                                                             19          42.    Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                                             20
                                                                                                                  set forth herein.
                                                                                                             21
                                                                                                                         43.    At all relevant times, Plaintiff was employed by Defendants within the
                                                                                                             22
                                                                                                             23   meaning of the FLSA.

                                                                                                             24          44.    Plaintiff was a non-exempt employee entitled to the statutorily mandated
                                                                                                             25
                                                                                                                  overtime wage.
                                                                                                             26
                                                                                                                         45.    Defendants have intentionally failed and/or refused to pay Plaintiff overtime
                                                                                                             27
                                                                                                             28   wages according to the provisions of the FLSA.

                                                                                                                         46.    As a direct result of Defendants’ violations of the FLSA, Plaintiff has
                                                                                                                    Case 2:18-cv-03924-GMS Document 1 Filed 11/07/18 Page 7 of 11



                                                                                                              1   suffered damages by not receiving compensation in accordance with 29 U.S.C.§ 207.
                                                                                                              2
                                                                                                                         47.    In addition to the amount of unpaid overtime wages owed to Plaintiff, he is
                                                                                                              3
                                                                                                                  entitled to recover an additional equal amount as liquidated damages pursuant to 29 U.S.C.
                                                                                                              4
                                                                                                              5   § 216(b).

                                                                                                              6          48.    Defendants’ actions in failing to compensate Plaintiff, in violation of the
                                                                                                              7
                                                                                                                  FLSA, were willful. Defendants knew Plaintiff was not being compensated overtime for
                                                                                                              8
                                                                                                                  time worked in excess of 40 hours in a given workweek and failed to pay proper overtime
                                                                                                              9
                                                                                                             10   wages. Defendants knew their failure to pay overtime wages was a violation of the FLSA.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          49.    Defendants have not made a good faith effort to comply with the FLSA.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                         50.    Plaintiff is also entitled to an award of attorneys’ fees and other statutory
                                                                                                             13
                                                                                                                  damages pursuant to 29 U.S.C. § 216(b).
                                                                                                             14
                                                                                                             15                              COUNT III
                                                                                                                       (FAILURE TO PAY MINIMUM WAGE – ARIZONA MINIMUM WAGE
                                                                                                             16                              STATUTE)
                                                                                                             17
                                                                                                                         51.    Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                                             18
                                                                                                                  set forth herein.
                                                                                                             19
                                                                                                             20          52.    At all relevant times, Plaintiff was employed by Defendants within the

                                                                                                             21   meaning of the Arizona Minimum Wage Statute.
                                                                                                             22
                                                                                                                         53.    Defendants intentionally failed and/or refused to pay Plaintiff minimum
                                                                                                             23
                                                                                                                  wage according to the provisions of the Arizona Minimum Wage Statute.
                                                                                                             24
                                                                                                             25          54.    In addition to the amount of unpaid minimum wage owed to Plaintiff, he is

                                                                                                             26   entitled to recover an additional amount equal to twice the underpaid wages and interest
                                                                                                             27   pursuant to A.R.S. § 23-364(g).
                                                                                                             28
                                                                                                                         55.    Plaintiff is also entitled to an award of attorneys’ fees and costs pursuant to
                                                                                                                    Case 2:18-cv-03924-GMS Document 1 Filed 11/07/18 Page 8 of 11



                                                                                                              1   A.R.S. § 23-364(g).
                                                                                                              2
                                                                                                                                             COUNT IV
                                                                                                              3      (FAILURE TO TIMELY PAY WAGES DUE – ARIZONA WAGE STATUTE)
                                                                                                              4          56.    Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                                              5
                                                                                                                  set forth herein.
                                                                                                              6
                                                                                                                         57.    At all relevant times, Plaintiff was employed by Defendants within the
                                                                                                              7
                                                                                                              8   meaning of the Arizona Wage Statute.
                                                                                                              9          58.    Defendants were aware of their obligation to pay timely wages pursuant to
                                                                                                             10
                                                                                                                  A.R.S. § 23-351.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                                         59.    Defendants were aware that, under A.R.S. § 23-353, they were obligated to
                                                                                                             12
                                                                                                             13   pay all wages due to Plaintiff.
                                                                                                             14          60.    Defendants failed to timely pay Plaintiff his wages due without a good faith
                                                                                                             15
                                                                                                                  basis for withholding the wages.
                                                                                                             16
                                                                                                                         61.    Defendants have willfully failed and refused to timely pay wages due to
                                                                                                             17
                                                                                                             18   Plaintiff. As a result of Defendants' unlawful acts, Plaintiff is entitled to the statutory
                                                                                                             19   remedies provided pursuant to A.R.S. § 23-355.
                                                                                                             20
                                                                                                                                        CONCLUSION AND PRAYER FOR RELIEF
                                                                                                             21
                                                                                                                         WHEREFORE, Plaintiff prays:
                                                                                                             22
                                                                                                             23          A.     For the Court to declare and find that the Defendants committed one or more

                                                                                                             24                 of the following acts:
                                                                                                             25
                                                                                                                                i. violated minimum wage provisions of the FLSA, 29 U.S.C. § 206, by
                                                                                                             26
                                                                                                                                      failing to pay minimum wages;
                                                                                                             27
                                                                                                             28                 ii. willfully violated minimum wage provisions of the FLSA, 29 U.S.C. §

                                                                                                                                      206;
                                                                                                                  Case 2:18-cv-03924-GMS Document 1 Filed 11/07/18 Page 9 of 11



                                                                                                              1             iii. violated overtime wage provisions of the FLSA, 29 U.S.C. § 207, by
                                                                                                              2
                                                                                                                                failing to pay overtime;
                                                                                                              3
                                                                                                                            iv. willfully violated overtime wage provisions of the FLSA, 29 U.S.C. §
                                                                                                              4
                                                                                                              5                 207;

                                                                                                              6             v. violated minimum wage provisions of the Arizona Minimum Wage
                                                                                                              7
                                                                                                                                Statute, by failing to pay minimum wages;
                                                                                                              8
                                                                                                                            vi. willfully violated minimum wage provisions of the Arizona Minimum
                                                                                                              9
                                                                                                             10                 Wage Statute;
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11             vii. willfully violated the Arizona Wage Statute by failing to timely pay all
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                                wages due to Plaintiff;
                                                                                                             13
                                                                                                                     B.     For the Court to award compensatory damages, including liquidated damages
                                                                                                             14
                                                                                                             15             pursuant to 29 U.S.C. § 216(b), A.R.S. § 23-364(g), and/or treble damages

                                                                                                             16             pursuant to A.R.S. § 23-355, to be determined at trial;
                                                                                                             17
                                                                                                                     C.     For the Court to award interest on all wage compensation due accruing from
                                                                                                             18
                                                                                                                            the date such amounts were due under all causes of action set forth herein;
                                                                                                             19
                                                                                                             20      D.     For the Court to award such other monetary, injunctive, equitable, and

                                                                                                             21             declaratory relief as the Court deems just and proper;
                                                                                                             22
                                                                                                                     E.     For the Court to award Plaintiff reasonable attorneys' fees and costs pursuant
                                                                                                             23
                                                                                                                            to 29 U.S.C. § 216(b), A.R.S. § 23-364(g), and A.R.S. § 12-341.01 and all
                                                                                                             24
                                                                                                             25             other causes of action set forth herein;

                                                                                                             26      F.     Any other remedies or judgments deemed just and equitable by this Court.
                                                                                                             27
                                                                                                                                                   JURY DEMAND
                                                                                                             28
                                                                                                                     Plaintiff hereby demands a trial by jury of all issues so triable.
                                                                                                                  Case 2:18-cv-03924-GMS Document 1 Filed 11/07/18 Page 10 of 11



                                                                                                              1                  RESPECTFULLY SUBMITTED November 7, 2018.
                                                                                                              2
                                                                                                                                                   ZOLDAN LAW GROUP, PLLC
                                                                                                              3
                                                                                                                                               By: /s/ Jason Barrat
                                                                                                              4                                     14500 N. Northsight Blvd. Suite 133
                                                                                                              5                                     Scottsdale, AZ 85260
                                                                                                                                                    Attorneys for Plaintiff
                                                                                                              6
                                                                                                              7
                                                                                                              8
                                                                                                              9
                                                                                                             10
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                             13
                                                                                                             14
                                                                                                             15
                                                                                                             16
                                                                                                             17
                                                                                                             18
                                                                                                             19
                                                                                                             20
                                                                                                             21
                                                                                                             22
                                                                                                             23
                                                                                                             24
                                                                                                             25
                                                                                                             26
                                                                                                             27
                                                                                                             28
Case 2:18-cv-03924-GMS Document 1 Filed 11/07/18 Page 11 of 11
